                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           CASE NO.: 5:17-cr-00411-D-1

UNITED STATES OF AMERICA                )
                                        )
v.                                      )           NOTICE OF APPEAL
                                        )
STEPHEN CONDON PETERS,                  )
                                        )
                   Defendant.           )


      Notice is hereby given that Defendant Stephen Condon Peters hereby appeals

to the United States Court of Appeals for the Fourth Circuit from the judgment and

sentence imposed in this matter on the 13th day of September, 2019.

      Respectfully submitted, this 24th day of September, 2019.


                                     WILLIAMS MULLEN

                                     /s/ Wes J. Camden
                                     Wes J. Camden
                                     N.C. State Bar No. 33190
                                     Email: wcamden@williamsmullen.com
                                     /s/ Caitlin M. Poe
                                     Caitlin M. Poe
                                     N.C. State Bar No.: 44713
                                     Email: cpoe@williamsmullen.com
                                     301 Fayetteville Street, Suite 1700
                                     Raleigh, NC 27601
                                     Telephone: (919) 981-4000
                                     Facsimile: (919) 981-4300
                                     CJA Appointed Counsel
                                     Attorneys for Stephen Peters




         Case 5:17-cr-00411-D Document 159 Filed 09/24/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

      I hereby certify that on September 24, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

                                   William M. Gilmore, Esq.

                                   Matthew Fesak, Esq.

                                   John Harris, Esq.


                                               /s/ Wes J. Camden
                                               Wes J. Camden




                                      2
          Case 5:17-cr-00411-D Document 159 Filed 09/24/19 Page 2 of 2
